DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 21-22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (US 2017/0229322 - Embodiment in Figs. 9F-9G).
Regarding claim 1, Hsu (Fig. 9F) discloses a semiconductor device comprising: a first integrated passive device (IPD) 112 ([0028]); a first molding compound 116 encapsulating the first IPD 112, the first molding compound 116 being co-planar with the first IPD; a redistribution structure 602/604 over and electrically connected to the first IPD 112; a second IPD 512 ([0083]) on an opposing side of the redistribution structure as the first IPD, wherein the second IPD 512 is electrically connected to the first IPD 112 by the redistribution structure ([0083]); and a second molding compound 516 encapsulating the second IPD 512.
Regarding claims 2 and 6, Hsu (Fig. 9F) further discloses: a face of the first IPD 112 faces a face of the second IPD 512; and the first IPD 112 is electrically connected to the redistribution structure by a copper pillar 604B (i.e., vias, [0031]).
Regarding claim 21, Hsu (Fig. 9G) discloses a semiconductor device comprising: through vias (not labeled) over the a first redistribution structure 906; a first integrated passive device 512 ([0083]) on the first redistribution structure adjacent to the through vias; an encapsulant 516 (labeled in Fig. 9F) encapsulating the first integrated passive device 512 and the through vias; a second redistribution structure (not labeled) over the encapsulant and in electrical connection with the through vias; and a second integrated passive device 112 bonded to the second redistribution structure and in electrical connection with the through vias.
It is noted that the method of bonding the second passive device to the second redistribution by fusion…, is an intermediate process step that does not affect the structure of the final device.  Therefore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Hsu’s Fig. 9G also discloses the second passive device 112 and the second redistribution are fused and direct bonded to each other.
Regarding claims 22, 24 and 25, Hsu (Fig. 9G) further discloses: the first integrated passive device 512 is in electrical connection with the first redistribution structure 906; the first integrated passive device 512 is an integrated passive capacitor (0029]); and a third redistribution layer 150 bonded to the first redistribution structure 906.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2017/0229322 - Embodiment in Fig. 10G) in view of Huang et al (US 2013/0307140).
Regarding claim 1, Hsu (Fig. 10G) discloses a semiconductor device comprising: a first integrated passive device (IPD) 112 ([0028]); a first molding compound  116 encapsulating the first IPD; a redistribution structure 511 over and electrically connected to the first IPD 112 ([0083]); a second IPD 512 ([0083]) on an opposing side of the redistribution structure as the first IPD, wherein the second IPD 512 is electrically connected to the first IPD 112 by the redistribution structure ([0083]); and a second molding compound 516 encapsulating the second IPD.
Hsu’s Fig. 10G does not disclose the first molding compound 116 being co-planar with the first IPD 112.
However, Huang (Figs. 4-6) teaches a semiconductor device comprising a molding compound 422 encapsulating an integrated device 524, and the molding compound being coplanar with the integrated device.  Accordingly, it would have been obvious to modify the device of Hsu’s Fig. 10G by forming the first molding compound being co-planar with the first IPD because it is well known in order to reduce the height of the device for providing a smaller package, as taught by Huang ([0003]).
Regarding claims 2, 4 and 6, Hsu (Fig. 10G) further discloses: a face (i.e., back face) of the first IPD 112 faces a face (i.e., front face) of the second IPD 512; a conductive via 1002 extending through the first molding compound 116; and the first IPD 112 is electrically connected to the redistribution structure 511 by a copper pillar 1002 ([0031]).
Regarding claims 5 and 7, Hsu (Fig. 10G) further discloses the first IPD 112 is electrically connected to the redistribution structure 511 by a conductive feature 1002, the conductive feature 1002 extends through the first molding compound 116, and the conductive feature 1002 comprises a conductive via.
 Hsu does not disclose the conductive feature 1002 comprises a solder region on the conductive via.
However, Huang (Fig. 6) teaches a semiconductor device comprising a conductive feature comprises a solder region 670 ([0037]) on the conductive via 415.  Accordingly, it would have been obvious to modify the device of Hsu by forming the conductive feature comprising a solder region on the conductive via because as is well known, the solder material would provide high conductivity and increase the bonding between the conductive elements.
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2017/0229322) in view of Chen et al (US 2018/0374821).
Regarding claim 8, Hsu (Fig. 9G) discloses a semiconductor device comprising: a first redistribution structure 150; and a first integrated passive device stack bonded to the first redistribution structure, the first integrated passive device stack comprising: a second redistribution structure 906; a first integrated passive device 512 ([0083]) over the second redistribution structure, the first integrated passive device 512 comprising first external connections (i.e., pads, solder balls) along a first side of the first integrated passive device 512; a third redistribution structure (not labeled) over the first integrated passive device 512, the third redistribution structure being connected to the second redistribution structure 906 by first through vias 802 (labeled in Fig. 9D); and a second integrated passive device 112 ([0028]) over the third redistribution structure, the second integrated passive device 112 comprising second external connections (i.e., pads)  along a first side of the second integrated passive device, the first side of the first integrated passive device 512 facing the first side of the second integrated passive device 112.
Hsu does not disclose a first functional die bonded to the first redistribution structure 150.
However, Chen (Fig. 10I) teaches a semiconductor device comprising: a first redistribution structure 101, a first functional die 102 ([0026]) bonded to the first redistribution structure, and a first integrated passive device stack 108 ([0039]) bonded to the first redistribution structure.  Accordingly, it would have been obvious to modify the device of Hsu by providing a first functional die and bonding the first functional die to the first redistribution structure 150 in order to form a single electronic module which includes multiple different electronic devices performing different functionalities, as taught by Chen ([0019]).
Regarding claims 9-10 and 12, Hsu (Fig. 10G) further discloses: a third integrated passive device 512 (i.e., 2nd 512) between the second redistribution structure and the third redistribution structure; and a first encapsulant surrounding the third integrated passive device and the first integrated passive device 512; the first through vias comprise copper pillars ([0031]); and the first integrated passive device 512 and the second integrated passive device 112 are configured in a face-to-face configuration.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al and Chen et al as applied to claim 10 above, and further in view of Huang et al (US 2013/0307140).
Hsu discloses the first through vias comprise copper pillars ([0031]), but does not disclose the first through vias comprise solder balls in physical contact with the copper pillars.
However, Huang (Fig. 10D) teaches a semiconductor device comprising conductive through vias 415 comprise solder balls 985 in physical contact with the conductive though vias 415.  Accordingly, it would have been obvious to modify the device of Hsu by forming the first through vias comprising solder balls in  physical contact with the copper pillars because as is well known, the solder material would provide high conductivity and increase the bonding between the conductive elements.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al and Chen et al as applied to claim 8 above, and further in view of Liu et al (US 2017/0098629).
Hsu does not disclose the first integrated passive device stack further comprises a fourth redistribution structure and a third integrated passive device over the fourth redistribution structure as claimed.
However, Liu (Fig. 4) teaches a semiconductor device comprising an additional redistribution structure 204 over the second integrated device 200, the additional redistribution structure being connected to the underlying redistribution structure 104 by second through vias 306, and a third integrated device 300 over the additional redistribution structure.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to provide an additional fourth redistribution structure over the second integrated passive device and an additional third integrated passive device over the fourth redistribution structure as claimed in order to provide the integrated passive device stack including multilevel of integrated passive devices, according to the requirements of the desired application.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2017/0229322 - Embodiment in Fig. 10G) in view of Ohigashi et al (US 2011/0007489).
Regarding claim 21, Hsu (Fig. 10G) discloses a semiconductor device comprising: through vias 1002 over a first redistribution structure 111; a first integrated passive device 112 ([0028]) on the first redistribution structure adjacent to the through vias 1002; an encapsulant 116 encapsulating the first integrated passive device and the through vias; a second redistribution structure 511 over the encapsulant 116 and in electrical connection with the through vias 1002 ([0083]); and a second integrated passive device 512 ([0083]) bonded to the second redistribution structure 511 and in electrical connection with the through vias 1002 ([0083]).
Hsu’s Fig. 10G does not disclose the solder bumps 514 of the second integrated passive device 512 bonded to the second redistribution structure 511 by fusion bonding.
It is noted that the process limitation (i.e., fusion bonding) recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Ohigashi teaches a known feature of bonding the solder bumps of an integrated circuit device to a redistribution structure by fusion bonding ([0119]).  Accordingly, it would have been obvious to use fusion bonding as a process for bonding the second integrated passive device to the second redistribution structure because as is well known, such fusion bonding process would cause the solder balls to melt (as taught by Ohigashi ([0119]) that would increase the adhesion between the second integrated passive device and the redistribution structure. 
Regarding claims 22-25, Hsu (Fig. 10G) further discloses: the first integrated passive device 112 is in electrical connection with the first redistribution structure 111; the first integrated passive device 112 is attached to the first redistribution structure 111 with an adhesive 114 (i.e., solder, [0028]); the first integrated passive device 112 is an integrated passive capacitor ([0029]); and a third redistribution layer 150 bonded to the first redistribution structure 111.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al and Ohigashi et al as applied to claim 25 above, and further in view of Chen et al (US 2018/0374821).
Hsu does not disclose a first functional die bonded to the first redistribution structure 150 and an encapsulant encapsulating the first functional die.
However, Chen (Fig. 10I) teaches a semiconductor device comprising: a first redistribution structure 101, a first functional die 102 ([0026]) bonded to the first redistribution structure, and a first integrated passive device stack 108 ([0039]) bonded to the first redistribution structure, and an encapsulant 105 encapsulating the first functional die.  Accordingly, it would have been obvious to modify the device of Hsu by providing a first functional die and bonding the first functional die to the first redistribution structure 150 in order to form a single electronic module which includes multiple different electronic devices performing different functionalities, as taught by Chen ([0019]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 21 have been considered but are moot because the new ground of rejection (i.e., different interpretations, different combinations, new references applied) is applied in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817